Citation Nr: 0335195	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  00-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for torn ligaments of 
the right arm and shoulder.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for torn ligaments of 
the left shoulder secondary to service connected left ankle.  

4.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, currently rated as 20 percent.  

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the fifth metacarpal of the right hand.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
April 1959 and from May 1959 to November 1961.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Nashville, Tennessee Regional 
Office (RO).


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The veteran contends that right arm/shoulder and neck 
disabilities were incurred during active military service.  

The veteran has also claimed service connection for a left 
shoulder disability.  In this case he has presented a theory 
of secondary service connection, linking his left shoulder 
disability to injury sustained in a fall, when his service-
connected left ankle "gave out."  In support of his claim 
is a July 2003 VA examination report.  In that report the 
physician expressed his opinion that the veteran's left ankle 
disability was significant in his subsequent left shoulder 
injury.  However, the claims folder was not made available to 
the examiner.  The VA has a duty to provide the veteran with 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).

Finally, the veteran contends that his service-connected left 
ankle and right hand disabilities are more disabling than the 
current evaluations reflect.  He is currently in receipt of 
the maximum schedular evaluation under Diagnostic Code 5271 
for limitation of motion of the ankle.  In addition under 
Diagnostic Code 5227, the sole and maximum noncompensable 
evaluation is assigned for favorable or unfavorable little 
finger ankylosis of the major or minor hand.  Pursuant to 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997), when a 
veteran is receiving the maximum rating available for 
limitation of motion, remand is not appropriate in order to 
consider functional loss due to pain and 38 C.F.R. §§  4.40, 
4.45.  Thus, any failure of the most recent VA examiner to 
fully describe such functional loss does not mandate a remand 
for such information.  Therefore the only applicable basis 
for an increased schedular rating for either disability at 
issue is under the provisions of 3 38 C.F.R. § 3.321(b)(1), 
for assignment of extra-schedular evaluation(s).  

A review of the claims folder reveals, however, that while 
the March 2003 supplemental statement of the case indicated 
that the case would not be submitted for extra-schedular 
consideration, the RO did not provide the veteran with notice 
of the provisions of 38 C.F.R. § 3.321.  As such, on remand, 
the Board finds that the RO must specifically determine 
whether the criteria for an extra- schedular evaluation under 
38 C.F.R. § 3.321(b)(1) are met and thus whether this matter 
warrants referral to the Under Secretary for Benefits or to 
the Director of the Compensation and Pension Service.

Additionally, while the case is in remand status, the RO 
should provide appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the veteran 
should be informed as to what evidence the VA would obtain, 
and what evidence he would be responsible for obtaining.  See 
38 U.S.C.A. § 5100 et. seq. (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Final adjudication by the 
Board cannot be undertaken without this notice.  See 
Quartuccio.  

In view of the foregoing, the case is remanded for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Compliance requires that the 
veteran be notified by letter, of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO, not 
specifically addressing the disabilities 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  After the veteran 
and his representative have been given 
notice as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), (see 
also Quartuccio, supra), they should be 
given the opportunity to respond.

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA who treated the 
veteran for the disabilities at issue.  
After securing the necessary release, the 
RO should obtain these records.  Of 
particular interest would be any VA 
outpatient treatment records dated since 
September 2002.  Any records received 
should be associated with the claims 
folder.  If records cannot be obtained 
from facilities identified by the 
veteran, a notation to this effect should 
be placed in the file, and the veteran 
should be so notified.

3.  The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  The veteran should be 
asked to furnish employment records 
verifying that he experiences marked 
interference with employment or that he 
has had frequent periods of 
hospitalization due to his service 
connected left ankle and right hand.  
This evidence may include records 
pertaining to lost time or sick leave 
used due to the left ankle and right 
hand, any correspondence from an employer 
that would verify his contentions, or 
medical records showing periods of 
hospitalization.

4.  Thereafter, the veteran should be 
scheduled for VA orthopedic examination 
of the right upper extremity, the neck, 
the left shoulder, the left ankle and the 
right hand.  The physician should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  The examination should 
include any diagnostic testing that is 
deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report. Complete diagnoses 
should be provided.

The examiner is requested to provide an 
assessment as to whether any current 
right arm/shoulder or neck disability is 
potentially attributable to trauma the 
veteran reportedly sustained during 
active duty in September 1958 or April 
1960.  If the veteran does not currently 
have a right arm/arm or neck disability, 
which could be regarded as having been 
incurred in or aggravated while the 
veteran was in service, the examiner must 
specifically indicate so.  

With respect to the left shoulder, the 
examiner should provide an opinion as to 
whether any currently demonstrated left 
shoulder disorder was caused by the 
service-connected left ankle disability 
or whether any left shoulder disorder 
increased in severity as a result of the 
service-connected left ankle --i.e., an 
increase in severity or an exacerbation 
of symptoms and, if so, to what extent.  
If such aggravation is found, the 
increment should be identified and 
defined in terms of actual reported 
findings on examination.

The examiner should also offer an opinion 
on the effect the veteran's service-
connected left ankle and right hand 
disabilities have on his ability to work.  
In doing so, the examiner should opine as 
to whether, without regard to the 
veteran's age or the impact of any 
nonservice- connected disabilities, it is 
at least as likely as not that the 
veteran's service-connected disabilities, 
either alone or in the aggregate, render 
him unable to secure or follow a 
substantially gainful occupation.  

The examiner should provide the complete 
rationale for any conclusion reached.  
The conclusion of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  With 
regard to the left ankle and right hand 
disabilities, the RO should consider 
whether referral under § 3.321(b)(1) is 
appropriate.  The veteran should be given 
opportunity to present evidence and 
argument on this point.  If the case is 
referred to the Chief Benefits Director 
or the Director, Compensation and Pension 
Service, the ultimate outcome should be 
communicated to the veteran.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case to and allow them a reasonable 
period of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



